                          IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  STATESVILLE DIVISION
                         CIVIL ACTION NO. 5:20-CV-00169-KDB-DCK

        JANICE E. LEATHERMAN,

                Plaintiff,

                v.                                                ORDER

        BELK, INC.,

                Defendant.



       THIS MATTER is before the Court on Defendant’s Motion for Judgment on the Pleadings

(Doc. No. 12). For the reasons discussed below, the Court will GRANT the motion.

       Plaintiff Janice Leatherman first filed this pro se action in the Small Claims division of the

General Court of Justice in Caldwell County, North Carolina, from which it was removed to this Court.

Doc. No. 1. Although the specific legal grounds for her claims are not described in her brief Small

Claims Complaint, Plaintiff’s claims arise from allegations that Defendant Belk, Inc. harmed her

creditworthiness by furnishing allegedly false information about her credit card account. On December

23, 2020, Belk filed a Motion for Judgment on the Pleadings, arguing that Plaintiff’s claims are

preempted by the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. §§ 1681, et seq. (which does

not create a private right of action) and otherwise fails to state a claim upon which relief may be

granted. On the same date, the Court sua sponte entered an Order informing Plaintiff, in

accordance with Roseboro v. Garrison 582 F.2d 309 (4th Cir. 1975), that she has a right to

respond to Defendant’s motion on or before January 8, 2021 and that “failure to respond may

result in Defendant being granted the relief it seeks, that is, the dismissal of the Complaint.” Doc.




                                                     1

      Case 5:20-cv-00169-KDB-DCK Document 15 Filed 03/05/21 Page 1 of 5
No. 14. Almost two months has now passed since that deadline, and Plaintiff has not responded in

any manner to Defendant’s motion.

       Accordingly, the Court will grant Defendant’s motion and dismiss this action. First, a

complaint may be dismissed pursuant to Rule 41(b) of the Federal Rules of Civil Procedure for

failure to prosecute and/or failure to comply with orders of the court. See Ballard v. Carlson, 882

F.2d 93 (4th Cir.1989); Chandler Leasing Corp. v. Lopez, 669 F.2d 919 (4th Cir.1982). In

considering whether to dismiss an action pursuant to Rule 41(b), the court is required to consider

four factors:

       (1) the degree of plaintiff's responsibility in failing to respond;
       (2) the amount of prejudice to the defendant;
       (3) the history of the plaintiff in proceeding in a dilatory manner; and,
       (4) the existence of less drastic sanctions other than dismissal.

Davis v. Williams, 588 F.2d 69 (4th Cir.1978). In the present case, Plaintiff is proceeding pro se

so she is entirely responsible for her actions. It is solely through Plaintiff's choice, and not any

neglect of an attorney, that Plaintiff has not responded to Defendant’s motion or the Court's

Roseboro Order requiring her to respond. The undersigned thus concludes the Plaintiff has

abandoned her lawsuit. No other reasonable sanctions are available. Accordingly, the Court finds

this action should be dismissed pursuant to Fed. R. Civ. Proc. 41(b). See Ward v. Cribb, No. 4:07-

1039-CMC-TER, 2007 WL 2740142, at *2 (D.S.C. Sept. 18, 2007).

       Further, Defendant is entitled to dismissal of Plaintiff’s complaint pursuant to Fed. R. Civ.

P. 12(c). A motion for judgment on the pleadings is governed by the standard applicable to a

motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil Procedure. See Burbach

Broadcasting Co. of Delaware v. Elkins Radio, 278 F.3d 401, 405 (4th Cir. 2002). A motion to

dismiss under Rule 12(b)(6) for “failure to state a claim upon which relief can be granted” tests

whether the complaint is legally and factually sufficient. See Fed. R. Civ. P. 12(b)(6); Ashcroft v.

                                                     2

      Case 5:20-cv-00169-KDB-DCK Document 15 Filed 03/05/21 Page 2 of 5
Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A court

need not accept a complaint's “legal conclusions, elements of a cause of action, and bare assertions

devoid of further factual enhancement.” Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591

F.3d 250, 255 (4th Cir. 2009). The court, however, “accepts all well-pled facts as true and construes

these facts in the light most favorable to the plaintiff in weighing the legal sufficiency of the

complaint.” Id. Construing the facts in this manner, a complaint must contain “sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.” Id. Thus, a motion

to dismiss under Rule 12(b)(6) determines only whether a claim is stated; “it does not resolve

contests surrounding the facts, the merits of a claim, or the applicability of defenses.” Republican

Party v. Martin, 980 F.2d 943, 952 (4th Cir. 1992).

       Finally, in applying these Rule 12 standards the Court must also consider that Plaintiff is

proceeding pro se, which requires the Court to liberally construe the pleadings. See Erickson v.

Pardus, 551 U.S. 89 (2007). Pro se pleadings are held to a less stringent standard than those drafted

by attorneys, and if the Court can reasonably read the pleadings to state a valid claim on which the

plaintiff could prevail, it should do so. Estelle v. Gamble, 429 U.S. 97 (1976), Hughes v. Rowe,

449 U.S. 5 (1980). However, a district court may not rewrite a pro se complaint to include claims

that were never presented, Barnett v. Hargett, 174 F.3d 1128, 1133 (10th Cir. 1999), or “conjure

up questions never squarely presented” to the court. Beaudett v. City of Hampton, 775 F.2d 1274,

1278 (4th Cir. 1985). Also, the requirement of liberal construction of pro se pleadings does not

mean that the court can ignore a clear failure in the pleading to allege facts which set forth a claim

cognizable in a federal district court. See Weller v. Dep't of Soc. Servs., 901 F.2d 387 (4th Cir.

1990); see also Iqbal, 556 U.S. at 678.




                                                      3

      Case 5:20-cv-00169-KDB-DCK Document 15 Filed 03/05/21 Page 3 of 5
        In the Complaint, Plaintiff seeks an award from Belk in the amount of $5,012.86 for

allegedly “[u]sing my Belk card. Identity theft. Harassing bills since 2018. Seeking restitution.

Ruined credit.” Doc. 1-2. Plaintiff further alleges “Identity theft of Belk of credit card.” Id. Finally,

Plaintiff claims “To obtain restitution of false credit to my account. Harassment. Ruined credit.

Mental anguish.” Id.

        Although Plaintiff’s claims that are not asserted as FCRA violations, they are nevertheless

preempted by the FCRA. Plaintiff’s claims attempt to recover monetary damages for Belk’s

alleged furnishing of “false credit to [Plaintiff’s] account” that “Ruined [Plaintiff’s] credit.” Doc.

1-2 at 2. Thus, they are preempted by the FCRA. See Purcell v. Bank of America, 659 F.3d 622-623,

625 (7th Cir. 2011) (FCRA contains broad preemption clause (§1681t(b)(1)(F)) to allow for single

consistent scheme of the regulation and enforcement for credit reporting and “does not create a private

right of action.”).

        Also, even if Plaintiff’s claims were not preempted by the FCRA, the Complaint fails to

identify the statutory or common law basis for any cause of action nor provide any factual allegations

which give Defendant “fair notice of what the . . . claim is and the grounds upon which it rests.”

Twombly, 550 U.S. 544, 555 (2007). Therefore, those claims fail to state a claim upon which relief

may be granted. Accordingly, the Court must dismiss Plaintiff’s Complaint.




                                                       4

       Case 5:20-cv-00169-KDB-DCK Document 15 Filed 03/05/21 Page 4 of 5
                                    ORDER

NOW THEREFORE IT IS ORDERED THAT:

   1. Defendant’s Motion for Judgment on the Pleadings (Doc. No. 12) is GRANTED;

   2. Plaintiff’s Complaint is Dismissed; and

   3. The Clerk is directed to close this matter in accordance with this Order.

SO ORDERED ADJUDGED AND DECREED.




                         Signed: March 5, 2021




                                             5

Case 5:20-cv-00169-KDB-DCK Document 15 Filed 03/05/21 Page 5 of 5
